                                   UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF ARIZONA

                                                  Minute Entry
Hearing Information:
                    Debtor:   DESERT VALLEY STEAM CARPET CLEANING LLC
              Case Number:    2:20-BK-00570-BKM         Chapter: 11

       Date / Time / Room:    TUESDAY, MARCH 16, 2021 11:00 AM TELEPHONIC HRGS

      Bankruptcy Judge:       BRENDA K. MARTIN
           Courtroom Clerk:   JENNIFER LOWRY
            Reporter / ECR:   LETICIA OROSCO                                                 0.00


Matters:
     1) HEARING ON APPROVAL OF AMENDED DISCLOSURE STATEMENT FILED BY SHAWN AUBREY MCCABE
        OF WRIGHT LAW OFFICES PLC ON BEHALF OF DESERT VALLEY STEAM CARPET CLEANING LLC .
        R / M #: 197 / 0

     2) HEARING ON ATLAS RESIDENTIAL'S MOTION TO SET EVIDENTIARY HEARING TO VALUE REAL
        PROPERTY FILED BY PATRICK R. BARROWCLOUGH OF ATKINSON, HAMILL & BARROWCLOUGH, P.C. ON
        BEHALF OF ATLAS RESIDENTIAL LLC .
        R / M #: 170 / 0



Appearances:

     SHAWN AUBREY MCCABE, ATTORNEY FOR DESERT VALLEY STEAM CARPET CLEANING LLC
     TIMOTHY M. COLLIER, ATTORNEY FOR JAMIE AND VICTOR GRANADA
     PATRICK KEERY, ADMINISTRATIVE CREDITOR
     PATTY CHAN, ATTORNEY FOR THE U.S. TRUSTEE
     SHAWN MCCABE, ATTORNEY FOR




  Case
Page 1 of 2 2:20-bk-00570-BKM         Doc 215 Filed 03/16/21 Entered 03/17/21 08:15:32     Desc8:15:07AM
                                                                                    03/17/2021
                                       Main Document Page 1 of 2
                                    UNITED STATES BANKRUPTCY COURT
                                         FOR THE DISTRICT OF ARIZONA

                                                     Minute Entry
(continue)...   2:20-BK-00570-BKM        TUESDAY, MARCH 16, 2021 11:00 AM


Proceedings:                                                                                              1.00


          MATTER 1

          Mr. McCabe submits that the first amended disclosure statements meets the requirements and
          does contain adequate and sufficient and information for creditors in the relevant classes to
          make an informed determination as to whether or not to accept or reject the resulting plan.

          Mr. Barrowclough reviews his client's objection to the disclosure statement.

          Mr. McCabe responds that the issues raised by Mr. Barrowclough can be resolved through the
          plan.

          COURT: THE COURT PLACES ITS RULING ON THE RECORD. ANYONE WISHING TO OBTAIN A
          COPY MAY ORDER A TRANSCRIPT. MR. MCCABE IS DIRECTED TO MAKE THE REVISIONS
          DISCUSSED BY THE COURT.

          IT IS ORDERED SETTING A CONTINUED HEARING ON APRIL 15, 2021 AT 1:30 PM.

          MATTER 2

          Mr. Barrowclough indicates that a valuation hearing is needed before this case can move
          forward.

          Mr. McCabe responds that value range is not in question.

           COURT: IT IS ORDERED GRANTING THE MOTION.

          IT IS ORDERED SETTING A ONE DAY TRIAL ON JUNE 1, 2021 AT 9:30 AM, WITH A PRETRIAL
          CONFERENCE ON MAY 25, 2021 AT 11:00 AM. THE COURT WILL ISSUE A ZOOM TRIAL
          ORDER.




  Case
Page 2 of 2 2:20-bk-00570-BKM           Doc 215 Filed 03/16/21 Entered 03/17/21 08:15:32     Desc8:15:07AM
                                                                                      03/17/2021
                                         Main Document Page 2 of 2
